Exhibit 4 EXECUTION COPY REGISTRATION RIGHTS AGREEMENT OF OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC Dated as of November 19, 2007 Table of Contents Page ARTICLE I DEFINITIONS AND OTHER MATTERS Section 1.1 Definitions 1 ARTICLE II PIGGYBACK REGISTRATION Section 2.1 Right to Piggyback 4 Section 2.2 Priority on Piggyback Registrations 5 Section 2.3 Lock-Up and Other Agreements 5 Section 2.4 Registration Procedures 6 Section 2.5 Payment of Registration Expenses 8 Section 2.6 Indemnification by the Company 8 Section 2.7 Indemnification by the Investor 9 Section 2.8 Conduct of Indemnification Proceedings 9 Section 2.9 Contribution 10 Section 2.10 Participation in Public Offering 10 Section 2.11 Other Indemnification 11 Section 2.12 Cooperation by the Company 11 Section 2.13 Parties in Interest 11 Section 2.14 Acknowledgement Regarding the Company 11 Section 2.15 Mergers, Recapitalizations, Exchanges or Other Transactions Affecting Registrable Securities 11 ARTICLE III MISCELLANEOUS Section 3.1 Term of the Agreement; Termination of Certain Provisions 11 Section 3.2 Amendments; Waiver 12 Section 3.3 Governing Law; Jurisdiction 12 Section 3.4 Waiver of Sovereign Immunity 12 Section 3.5 Notices 13 Section 3.6 Severability 14 Section 3.7 Specific Performance 14 Section 3.8 Assignment; Successors 14 Section 3.9 No Third-Party Rights 14 Section 3.10 Section Headings 15 Section 3.11 Execution in Counterparts 15 i REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is entered into as of November 19, 2007, between Och-Ziff Capital Management Group LLC, a Delaware limited liability company (the “Company”), and DIC Sahir Limited, an exempted company formed under the laws of the Cayman Islands (the “Investor”). WHEREAS, the Company, the Investor and Dubai International Capital LLC are parties to the Securities Purchase and Investment Agreement, dated as of October 29, 2007, as the same may be amended from time to time (the “Securities Purchase Agreement)”; WHEREAS, the Investor is the holder of the Company's class A shares representing class A limited liability company interests of the Company (“Class A Shares”); and WHEREAS, the Company desires to provide the Investor with certain registration rights with respect to such Class A Shares. NOW, THEREFORE, in consideration of the premises and of the mutual agreements, covenants and provisions herein contained, the parties hereto agree as follows: ARTICLE I DEFINITIONS AND OTHER MATTERS Section 1.1Definitions .Capitalized terms used in this Agreement without other definition shall, unless expressly stated otherwise, have the meanings specified in the Securities Purchase and Investment Agreement or in this Section 1.1: “Agreement” has the meaning ascribed to such term in the Recitals. “Beneficial Owner” has the meaning assigned to such term in Rules 13d-3 and 13d-5 under the Exchange Act (and “Beneficially Own” and “Beneficial Ownership” shall have correlative meanings). “Board of Directors” means the board of directors of the Company. “Class A Shares” has the meaning ascribed to such term in the Recitals. “Company” has the meaning ascribed to such term in the Recitals. “Covered Class A Shares” means the Class A Shares purchased by the Investor pursuant to the Securities Purchase Agreement. 1 “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. “Exchange Agreement” means the Exchange Agreement, to be entered into by the Company,Och-Ziff Holding Corporation,
